Citation Nr: 0834479	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  08-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran appeared and testified at a personal hearing in 
August 2008 before the undersigned Acting Veterans Law Judge 
sitting in Columbia, South Carolina.  A transcript of the 
hearing has been added to the record.


FINDING OF FACT

The veteran's bipolar disorder was not chronic in service; 
was not continuous after service separation; a psychosis did 
not manifest to a compensable degree within one year of 
service separation; and the veteran's diagnosed bipolar 
disorder has not been related by competent medical evidence 
to any in-service injury or disease.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have 
not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, an April 2007 notice letter provided the veteran notice 
of the information and evidence not of record that is 
necessary to substantiate the claim, what VA will seek to 
provide, and what the claimant was expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the April 2007 notice also addressed the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  In the present appeal, because the 
service connection claim is being denied, and no effective 
date will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The evidence of record includes service medical records, VA 
outpatient treatment records.  The veteran submitted written 
statements, and personal hearing testimony.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

The Board finds that additional development, including a VA 
examination and medical opinion, is not necessary to decide 
this claim.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; 
(2) whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, because there is no credible evidence of an in-
service psychiatric event, injury or disease; there is no 
indication that the veteran's current disability or symptoms 
attributed to bipolar disorder, which began many years after 
service, may be associated with the veteran's service; and 
the competent evidence of record, which includes post-service 
diagnosis of bipolar disorder many years after service 
separation, is otherwise sufficient to make a decision on the 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection for Bipolar Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Medical evidence  is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Grottveit v. Brown, 5  
Vet. App. 91, 93 (1993).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops a psychosis to a degree of 10 percent or more 
within one year from separation from service, such psychosis 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

After a review of the evidence of record, the Board finds 
that the veteran's psychiatric symptoms were not chronic in 
service.  Service treatment records do not show treatment for 
symptoms of bipolar disorder, and do not show a diagnosis or 
treatment for psychiatric disorder, including bipolar 
disorder.  The service separation examination report reflects 
that the veteran specifically denied any history or 
complaints of psychiatric symptoms, and was negative for 
clinical findings of any psychiatric disorder.  

Service treatment records reflect notations of personality 
disorder and drug usage during service, neither of which 
constitute a psychiatric disorder for VA disability 
compensation purposes.  See 38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.301,  3.303(c), 4.9 (2007).  

The Board has weighed and considered the veteran's assertions 
and testimony regarding in-service symptoms, but finds that 
the veteran's vague recollection about in-service automobile 
accident and symptoms does not even demonstrate in-service 
psychiatric symptomatology, and is outweighed by service 
treatment record evidence and the veteran's own reported 
histories of symptoms.  The veteran's recent statements and 
testimony pursuant to this claim for compensation are 
outweighed by the service treatment record evidence that is 
negative for evidence of automobile accident or head injury; 
shows the veteran's attitude and some relational problems 
were attributable to personality disorder; includes the 
veteran's own denial of psychiatric symptoms, including 
bipolar symptoms, at service separation and any time during 
service; and includes negative clinical findings at service 
separation for any psychiatric disorder.  

The Board also finds that bipolar disorder or related 
psychiatric symptoms were not continuous after service 
separation.  The first documented evidence of bipolar 
disorder is many years after service, when the veteran sought 
treatment for drug problems and was found to have bipolar 
disorder.  At the personal hearing, the veteran 
inconsistently testified regarding the presence of 
psychiatric symptoms after service, including testimony that 
he sought no treatment for psychiatric symptoms until about 
20 years after service separation.  The Board has weighed and 
considered the veteran's assertions and testimony regarding 
post-service symptoms, but finds that the veteran's testimony 
on this point is outweighed by the negative service 
separation complaints or findings, the absence of any 
evidence of treatment or psychiatric symptoms for some 20 
years after service separation, and the histories of post-
service drug usage in the context of post-service psychiatric 
symptoms. 

In addition, the veteran's current bipolar disorder has not 
been related by competent medical evidence to any in-service 
injury or disease.  The veteran suggests that his currently 
diagnosed bipolar disorder is somehow related to various in-
service injuries, such as automobile or motorcycle accidents; 
however, the evidence does not show any in-service head 
injury, and even the veteran's testimony lacks sufficient 
credible details, and is disqualified by the veteran's own 
testimony to the effect that he was unsure if he even 
sustained a head injury during the alleged accidents.  There 
is no in-service injury or disease to which the veteran's 
diagnosed bipolar disorder even could be related by competent 
medical evidence.  While the veteran is competent to report 
symptoms he experiences at any time, "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for bipolar disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bipolar disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


